                         Case 4:19-cv-00162-WTM-CLR Document 8 Filed 07/20/20 Page 1 of 1

         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  KENNETH LEE ROBERSON,


                                                                                   JUDGMENT IN A CIVIL CASE


                                           V.                                    CASE NUMBER:        CV419-162

                  JOHN WILCHER, OFFICER CORNELLIOUS, and
                  LIEUTENANT NEVELS,




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, in accordance with the Court's Order dated July 20, 2020, adopting the U. S. Magistrate Judge's

                    Report and Recommendation; Judgment is hereby entered dismissing the complaint without

                    prejudice. This case stands closed.




            7/20/2020                                                          John E. Triplett, Acting Clerk
           Date                                                                Clerk



                                                                               (By) Deputy Clerk
GAS Rev 10/1/03
